DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: A device for delivery of balancing weights for wheels including the features "wherein the at least one loader comprises a weight slide positionable behind the belt cutter, the weight slide is configured to: wherein the weight slide is displaceable from a first supporting position to a second position in which the weight slide does not support the at least one balancing weight and/or balancing weight segment." in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 8-14 are allowed.
The following is an examiner's statement of reasons for allowance: A device for delivery of balancing weights for wheels including the features "wherein each loader comprises a weight slide positionable behind the cutter and configured to: support at least one balancing weight segment from the belt of balancing weight segments before cutting by the belt cutter; and/or to support a balancing weight, and a loader assembly comprising the loaders, the loader assembly being moveable, such that each of the loaders and their respective slides can be positioned behind the cutter." in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

15 is allowed.
The following is an examiner's statement of reasons for allowance: A method for delivery of balancing weights for wheels including the steps "wherein each loader comprises a weight slide positionable behind the cutter and configured to: support at least one balancing weight segment from the belt of balancing weight segments before cutting by the belt cutter; and/or to support a balancing weight, and a loader assembly comprising the loaders, the loader assembly being moveable, such that each of the loaders and their respective slides can be positioned behind the cutter." in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651